UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7742


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TERRY LEE CONDREY, a/k/a Jamil,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:11-cr-00065-JPB-DJJ-1; 3:13-cv-00046-
JPB-DJJ)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Lee Condrey, Appellant Pro Se. Jarod James Douglas,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terry Lee Condrey seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2012) motion.                            The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate      of      appealability         will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief on      the    merits,      a   prisoner         satisfies    this   standard      by

demonstrating        that     reasonable          jurists    would       find    that     the

district      court’s      assessment      of      the    constitutional        claims    is

debatable     or     wrong.        Slack   v.      McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and    that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Condrey has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with     oral   argument        because    the    facts      and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3